DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending, of which claims 1 and 14 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1 and 14, applying step 1, the preamble of independent claims both claim a method, as such these claims fall within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method for modeling fluid flow in a drilling and completions procedure from a surface to a subsurface fracture, the method comprising: 
modeling, using at least one computer, a perforation section of a subsurface associated with one or more perforations using a perforation component (Mental processes - observation, evaluation, judgment, opinion); 
modeling, using the at least one computer, at least one of a wellbore section or a fracture section using a wellbore component or a fracture component, respectively, the wellbore section of the subsurface associated with one or more wellbores, the fracture section of the subsurface associated with one or more fractures (Mental processes - observation, evaluation, judgment, opinion); and 
determining, using the at least one computer, at least one aspect of fluid flow using the perforation component and at least one of the wellbore component or the fracture component (mental process - observation, evaluation, judgment, opinion).
As the claim limitation, under its broadest reasonable interpretation, covers associating data (i.e., perforation, fracture, wellbore) used for a mental process, such as an engineering model or solution of governing equations (i.e., 1D wellbore model), that can be performed in the mind and/or by a person using pen and paper and evaluating based on the data. The claim is broadly written in that the claim may be reasonably read to include mentally evaluating an engineering model associated with the subject based on the data (i.e., perforation, fracture, wellbore) and performing the required calculations by a person with pen and paper. Therefore, the claim language “using at least one computer” appears to be merely attempting to use generically implied computer components to automate an abstract idea, a mental process, that is able to be performed by a person in their mind. The published specification (US 2020/0380186) at paragraphs [0082-0083] makes clear that general purpose computers are suitable for performing the method. 
Independent claim 14 recites similar limitations as found in claim 1, which are similarly abstract, and adds the additional limitations of:
transitioning from the first stage of the drilling and completions procedure to a second stage of the drilling and completions procedure;
responsive to transitioning from the first stage of the drilling and completions procedure to the second stage of the drilling and completions procedure, identifying, using the at least one computer, a change to at least one aspect of the modeling (Mental processes - observation, evaluation, judgment, opinion);
responsive to identifying the change to the at least one aspect of the modeling, dynamically changing at least one aspect of the first section component or the second section component; and
determining, using the at least one computer, the at least one aspect of fluid flow for the second stage of the drilling and completions procedure using the dynamically changed at least one aspect of the first section component or the second section component (Mental processes - observation, evaluation, judgment, opinion).
These additional abstract limitations are also broadly claimed to cover performance of the limitations in the mind. The limitation “identifying, using the at least one computer, a change to at least one aspect of the modeling” is able to be performed mentally by observation of the data and evaluating the model and judging what has changed. The limitation “determining, using the at least one computer, the at least one aspect of fluid flow for the second stage of the drilling and completions procedure using the dynamically changed at least one aspect of the first section component or the second section component” is performing the same concept as in claim 1, but with altered data. Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea.
Claim 1 recites the additional limitation “A method for modeling fluid flow in a drilling and completions procedure from a surface to a subsurface fracture, the method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)). Claim 14 recites the additional limitations: “transitioning from the first stage of the drilling and completions procedure to a second stage of the drilling and completions procedure;” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)) and “responsive to identifying the change to the at least one aspect of the modeling, dynamically changing at least one aspect of the first section component or the second section component;” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to modeling reservoir data with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into a physical process of actually affecting or implementing the resulting analysis into action. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “transitioning from the first stage of the drilling and completions procedure to a second stage of the drilling and completions procedure;” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)) and “responsive to identifying the change to the at least one aspect of the modeling, dynamically changing at least one aspect of the first section component or the second section component;” are well-understood, routine, and conventional, MPEP 2106.05(g) (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754) provides support that mere data gathering and output are well understood, routine, and conventional. Thus, the independent claims do not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1 and 14, see below for detail.
Claim recites 2 “wherein modeling includes using both the wellbore component and fracture component; and wherein the at least one aspect of fluid flow is determined using the wellbore component, the perforation component, and the fracture component.” The claim language provides only further mental data analysis that is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 3 recites “wherein a wellbore-perforation interface comprises an interface between the wellbore section of the subsurface and the perforation section of the subsurface; wherein the wellbore component is independent of the perforation component; wherein the wellbore component and the perforation component are coupled only at the wellbore-perforation interface; and wherein the wellbore component and the perforation component are solved at the wellbore-perforation interface in order to determine the at least one aspect of fluid flow at the wellbore-perforation interface.” The claim language provides only further mental data analysis that is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 4 recites “wherein a perforation-fracture interface comprises an interface between the perforation section of the subsurface and the fracture section of the subsurface; wherein the perforation component is independent of the fracture component; wherein the wellbore component is independent of the fracture component; wherein the perforation component and the fracture component are coupled only at the perforation-fracture interface; and wherein the perforation component and the fracture component are solved at the perforation-fracture interface in order to determine the at least one aspect of fluid flow at the perforation-fracture interface.” The claim language provides only further mental data analysis that is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim 5 recites “modeling a rock section of the subsurface associated with rock using a rock component; wherein a fracture-rock interface comprises an interface between the fracture section of the subsurface and the rock section of the subsurface; wherein the rock component is independent of the fracture component; wherein the fracture component and the rock component are coupled only at the fracture-rock interface; and wherein the fracture component and the rock component are solved at the fracture-rock interface in order to determine the at least one aspect of fluid flow at the fracture-rock interface.”
Claim 6 recites “wherein determining the at least one aspect of fluid flow at respective interfaces is solved sequentially.” The claim language provides an order to the mental data analysis that is therefore directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 7 recites “wherein determining the at least one aspect of fluid flow at respective interfaces is solved together in a coupled matrix.” This limitation is reciting a mathematical abstract concept and as such it does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites “wherein the drilling and completions procedure is one of hydraulic fracturing, water injection, cuttings reinjection or lost returns.” The claim language provides that the underlying mental process is analyzing particular types of data related to the field of use. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 recites “wherein the at least one aspect of fluid flow comprises at least one of pressure, velocity, density, or temperature.” The claim language provides that the underlying mental process is analyzing particular types of data related to the field of use. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 recites “dynamically changing at least one aspect of the wellbore component, the perforation component or the fracture component based on a stage of the modeling.” This recites the same concept as in claim 1, but with altered data. Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 

Claim 11 recites “wherein the modeling transitions from a current stage to a subsequent stage; wherein in the current stage, a current stage wellbore model, a current stage perforation model, and a current stage fracture model are used; and wherein responsive to transitioning from the current stage to the subsequent stage, dynamically changing at least one of the current stage wellbore model, the current stage perforation model, or the current stage fracture model to at least one of a subsequent stage wellbore model, a subsequent stage perforation model, or a subsequent stage fracture model.” Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 12 recites “wherein fluid used for the fluid flow from the surface to the subsurface fracture changes from the current stage to the subsequent stage; and wherein responsive to identifying the change in the fluid used, dynamically changing from the current stage perforation model to the subsequent stage perforation model.” Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. Identifying changes is a further recitation of mental concepts.
Claim 13 recites “wherein the modeling transitions from a current stage to a subsequent stage; wherein in the current stage, a current stage wellbore model, a current stage perforation model, and a current stage fracture model are used; and wherein responsive to transitioning from the current stage to the subsequent stage, dynamically changing variables used for at least one of the current stage wellbore model, the current stage perforation model, or the current stage fracture model.” This recites the same concept as in claim 1, but with altered data. Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 15 recites “wherein dynamically changing the at least one aspect of the first section component or the second section component comprises replacing at least one of the first section component or the second section component with a replacement component.” Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 16 recites “wherein dynamically changing the at least one aspect of the first section component or the second section component comprises using different values for variables for at least one of the first section component or the second section component.” This recites the same concept as in claim 1, but with altered data. Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 17 recites “wherein the first section of the subsurface is associated with one or more wellbores; wherein the first section component comprising a first wellbore component; wherein the second section of the subsurface is associated with one or more perforations; wherein the second section component comprising a first perforation component; and further comprising modeling, using the at least one computer, a fracture section of the subsurface associated with one or more fractures using a first fracture component.” The claim language provides that the underlying mental process is analyzing particular types of data related to the field of use. The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 18 recites “wherein the change comprises a change in fluid for the fluid flow. The claim language provides that the underlying mental process is analyzing particular types of data related to the field of use.” The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 19 recites “wherein dynamically changing the at least one aspect of the first section component or the second section component comprises dynamically selecting, based on the change in the fluid, a second perforation component to replace the first perforation component.” This recites the same concept as in claim 1, but with altered data. Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 20 recites “wherein the change in the fluid comprises changing from water to a proppant with sand; wherein the first perforation component does not consider erosion effects; and wherein the second perforation component considers erosion effects.” Modifying some of the features of the drawing is also readily achievable by adding to the pen and paper drawing or erasing something for further evaluation and is still directed to an abstract mental process. 
Claim 21 recites “wherein the first section component is selected from a plurality of potential wellbore components; wherein the second section component is selected from a plurality of potential perforation components; wherein a third section component is selected from a plurality of potential fracture components for a fracture section of the subsurface; and wherein, responsive to identifying the change, a replacement component for a respective section component is selected from a respective plurality of potential components.” Selecting components from a group of components is a further recitation of a mental concept. 
Therefore, claims 1-21 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al., US Patent Application Publication 2014/0222392 (submitted in IDS dated 11/3/2020).

Claim 1. Johnson teaches A method for modeling fluid flow in a drilling and completions procedure from a surface to a subsurface fracture, the method comprising: 
modeling, using at least one computer, a perforation section of a subsurface associated with one or more perforations using a perforation component (Johnson, Fig. 1B illustrating that a general computer is used to perform all the methods discussed and disclosed; Fig. 4 404 Perforation model); 
modeling, using the at least one computer, at least one of a wellbore section (Johnson, Fig. 4 402 Wellbore model) or a fracture section using a wellbore component or a fracture component (Johnson, Fig. 4 408 Fracture model), respectively, the wellbore section of the subsurface associated with one or more wellbores, the fracture section of the subsurface associated with one or more fractures (Johnson, [0064] “In some examples, the fracture flow model 306 and wellbore model 302 can be based on a one-dimensional representation of incompressible momentum and mass conservation equations with a width that varies in space and time and a source term that can represent leakoff to the formation, when coupled to other models.”); and 
determining, using the at least one computer, at least one aspect of fluid flow using the perforation component and at least one of the wellbore component or the fracture component (Johnson, Fig. 2 illustrating that the models are solved for aspects of the reservoir fluids; [0042] “FIG. 2 is a plot showing an example simulation system architecture 200. The example simulation system architecture 200 includes a driver 210, a solver 220, a global model 230, models 240 and couples 260. The example simulation system architecture 200 can be configured to simulate an injection treatment on a computing system. For example, one or more of the applications 156 on the computing subsystem 100 shown in FIG. 1B can be implemented based on the example simulation system architecture 200 shown in FIG. 2. In some cases, the example simulation system architecture 200 can be used to implement numerical simulations based on the example configurations shown in FIGS. 3 and 4, or the simulation system architecture 200 can be used in another manner.”).

Claim 2. Johnson teaches the method of claim 1, wherein modeling includes using both the wellbore component and fracture component (Johnson, Fig. 2 illustrating that the global model can pull all, some or any combination of the models and couples into an analysis and Fig. 4 and accompanying descriptions describe wellbore and fracture components); and wherein the at least one aspect of fluid flow is determined using the wellbore component, the perforation component, and the fracture component (Johnson, Fig. 4 [0066] “In the example shown in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418. Accordingly, in addition to a fracture flow/fluid junction couple 407, a fracture flow/block couple 409, a block/joint couple 411, and a joint/force 413, the example configuration 400 includes a perforation/wellbore couple 403 between the wellbore model 402 and the perforation model 404, a fluid junction/ perforation couple 405 between the perforation model 404 and the fluid junction model 402, and a filter cake/reservoir couple 417 between the filter cake model 416 and the reservoir model 418. The wellbore model 402 is also coupled with a pumping schedule couple 401 that can provide parameters to the wellbore model 402 related to fracture treatment. The parameters may include pumping schedule, fracturing fluid data such as flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or any other appropriate information.” Thus, at least the perforation, wellbore and fracture model components are part of the fluid flow determination.).

Claim 3. Johnson teaches the method of claim 2, wherein a wellbore-perforation interface comprises an interface between the wellbore section of the subsurface and the perforation section of the subsurface (Johnson, Fig. 4 403 perforation/wellbore couple that is an interface); wherein the wellbore component is independent of the perforation component (Fig. 4 404 perforation and wellbore 402 are shown as independent models); wherein the wellbore component and the perforation component are coupled only at the wellbore-perforation interface (Johnson, Fig. 4 403 perforation/wellbore couple that is an interface); and wherein the wellbore component and the perforation component are solved at the wellbore-perforation interface in order to determine the at least one aspect of fluid flow at the wellbore-perforation interface (Johnson, [0069] “The modular model-and-couple structure (such as 300, 400, and 500 in FIGS. 3-5) of an injection treatment system can provide a systematic and effective method to calculate, analyze, design, implement, test, or optimize the injection treatment system.”; [0067] “The example injection treatment simulation system may be subdivided into models and couples, where the models are represented by nodes and the couples by edges as illustrated in the example graph theoretic representation 500.This teaches that some aspect of fluid flow is solved at the interface.”; [0068] “Each connection between a pair of nodes corresponds to a couple that represents a pre-defined relationship between the governing equations of the connected nodes.”).

Claim 4. Johnson teaches the method of claim 3, wherein a perforation-fracture interface comprises an interface between the perforation section of the subsurface and the fracture section of the subsurface (Johnson, Fig. 4 405 illustrating coupling of fracture and perforation); wherein the perforation component is independent of the fracture component (see exemplary Fig. 4 illustrating separate and independent models); wherein the wellbore component is independent of the fracture component(see exemplary Fig. 4 illustrating separate and independent models); wherein the perforation component and the fracture component are coupled only at the perforation-fracture interface; and wherein the perforation component and the fracture component are solved at the perforation-fracture interface in order to determine the at least one aspect of fluid flow at the perforation-fracture interface (Johnson, [0069] “The modular model-and-couple structure (such as 300, 400, and 500 in FIGS. 3-5) of an injection treatment system can provide a systematic and effective method to calculate, analyze, design, implement, test, or optimize the injection treatment system.”; [0067] “The example injection treatment simulation system may be subdivided into models and couples, where the models are represented by nodes and the couples by edges as illustrated in the example graph theoretic representation 500.This teaches that some aspect of fluid flow is solved at the interface.”; [0068] “Each connection between a pair of nodes corresponds to a couple that represents a pre-defined relationship between the governing equations of the connected nodes.”).

Claim 5. Johnson teaches the method of claim 4, further comprising modeling a rock section of the subsurface associated with rock using a rock component (Johnson, Fig. 2 242 block model, 244 joint model, 250 other models; [0024] “The fracture network can define multiple rock blocks in one or more of the rock formations in the subterranean zone 121.”; [0050] “The models 240 can include any appropriate model related to the injection treatment. As an example, the models 240 for a fracture treatment can include block models 242, joint models 244, fracture flow models 246, fluid junction models 248, other models 250, or any combination of these….Examples of models, including example block models and example joint models, that can be used to simulate an injection treatment are described in a concurrently-filed U.S. patent application entitled "Modeling Subterranean Rock Blocks in an Injection Treatment Simulation," by inventors lie Bai, Samuel Bryant Johnson and Harold Grayson Walters. Other types of subsystem models can be used.”; [0051] “An appropriate numerical formulation of the governing equations of the models may, in some cases, be derived from the physics of the subsystems represented by the models. For example, a block model 242 may represent the dynamics of a rock block with a system of equations.”); wherein a fracture-rock interface comprises an interface between the fracture section of the subsurface and the rock section of the subsurface; wherein the rock component is independent of the fracture component; wherein the fracture component and the rock component are coupled only at the fracture-rock interface; and wherein the fracture component and the rock component are solved at the fracture-rock interface in order to determine the at least one aspect of fluid flow at the fracture-rock interface (Johnson, Fig. 4 illustrating separate models (i.e., independent) and Figs. 2 and 5 illustrating that the various models may be solved in various combinations; [0069] “The modular model-and-couple structure (such as 300, 400, and 500 in FIGS. 3-5) of an injection treatment system can provide a systematic and effective method to calculate, analyze, design, implement, test, or optimize the injection treatment system.”; [0067] “The example injection treatment simulation system may be subdivided into models and couples, where the models are represented by nodes and the couples by edges as illustrated in the example graph theoretic representation 500.This teaches that some aspect of fluid flow is solved at the interface.”; [0068] “Each connection between a pair of nodes corresponds to a couple that represents a pre-defined relationship between the governing equations of the connected nodes.”).

Claim 6. The method of claim 5, wherein determining the at least one aspect of fluid flow at respective interfaces is solved sequentially (Johnson, [0055] “The calculation procedure associated with the global model 230 can be implemented by accessing the models 240 and the couples 260. For example, the global model 230 may control data flow (e.g., y, y', t) between the models 240 and the couples 260. The calculation procedure can be performed at each time step t with a current solution (y, y', t) as an input from the solver 220 and with a residual r as an output sent back to the solver 220. In some implementations, some or all operations of the calculation procedure may be performed by the solver 220 or may be performed by another calculating module. The calculation procedure executed by the global 230 model can proceed according to any suitable technique or algorithm. In some example implementations, the global model 230 uses a three-part procedure that includes: (1) model reset (pre-coupling), (2) coupling, and (3) model calculation.” The order proceeds according to a time step, i.e., sequentially.).

Claim 8. The method of claim 1, wherein the drilling and completions procedure is one of hydraulic fracturing, water injection, cuttings reinjection or lost returns (Johnson, [0047] “The global model 230 may access the governing equations for the injection treatment and their corresponding variables, parameters, initial conditions, boundary conditions, and the relationships among them.”).

Claim 9. The method of claim 1, wherein the at least one aspect of fluid flow comprises at least one of pressure, velocity, density, or temperature (Johnson, [0064] “The couples can reflect physical coupling between the physical subsystems by linking the parameters for each model to the variables of other models. The boundary pressures of a fracture can be set, for example, through coupling with the fluid junction model 304. The fluid junction model 304 can be an expression of mass conservation and the junction between one or more models. The governing equations' canonical form can be an algebraic system, because of the point representation in space and no spatial discretization is necessary in some instances. However, the time derivative of the mass conservation equation can be used to reduce the differential index of the system to 1. The flow rates for the various fractures can be obtained through coupling with those models. The discontinuous deformation analysis (DDA) method can be used to describe the dynamics of deformation of rock in the formation.”).
Claim 10. The method of claim 1, further comprising dynamically changing at least one aspect of the wellbore component, the perforation component or the fracture component based on a stage of the modeling (Johnson, [0031] “all or part of the computing subsystem 110 can be contained in a technical command center at the well site, in a real-time operations center at a remote location, in another type of location, or any suitable combination of these.”; [0032] “The computing subsystem 110 can design or modify fracture treatments based on the simulations. For example, the computing subsystem 110 may calculate, select, or optimize fracture treatment parameters for initialization, propagation, or opening fractures in one or more of the subsurface layers 122.”; [0052] “The couples 260 can include any appropriate couple related to the injection treatment. As an example, the couples 260 for a fracture treatment may include block/joint couples 262, fracture flow/block couples 264, fracture flow/fluid junction couples 266, other couples 268, or any combination of one or more of them. A couple can represent the interaction between two physical objects or one physical object and its environment. The couple can act, for example, by modifying the parameters of one or both of its associated models, based on the model variables, and the couple parameters.”; [0060] “In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events. The real-time ability to apply the method for using the models and couples based on detected events that may be a stage.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent Application Publication 2014/0222392 (submitted in IDS dated 11/3/2020) in view of Shetty et al., WO 2015/117118.
Claim 7. Johnson teaches the method of claim 5. Johnson does not explicitly disclose, but Shetty teaches wherein determining the at least one aspect of fluid flow at respective interfaces is solved together in a coupled matrix (Shetty, [0058] “The solvers 342 can include any information or modules that can be used to solve a system of equations. For example, the solvers 342 can include one or more of a direct solver, an iterative solver, or another type of solver. In some implementations, the solvers 342 can include one or more solvers specialized for different applications. For example, the solvers 342 can include a general block-matrix solver, a two-thread solver, a multi-thread solver, and a sparse matrix solver. The solvers 342 can include additional or different types of solvers for solving a system of equations. The solver 342 can implement one or more example techniques described in this disclosure. In some implementations, a combination of these and other techniques for solving a system of equations can be implemented in the solver 342.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) and Shetty (directed to analysis of formation and reservoir using various subsystem models) and arrived at the method as claimed and applying other possible solvers of the equations involved. One of ordinary skill in the art would have been motivated to make such a combination because “numerical methods for modeling and simulating the subterranean region can be extremely complicated and computationally intensive” and having options provides flexibility as taught in Shetty ([0015]).

Claim 11. Johnson teaches the method of claim 10, and while Johnson teaches that the models and sub-models permit flexibility and customization to apply to changing situations (see [0058-0062] and wherein in the current stage, a wellbore model, a perforation model, and fracture model are used (Johnson, Fig. 4, [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment. As an example, fracture growth may be detected where the stress of the fracture is observed to change from a negative value to a positive value. As another example, a new block may be detected where a new fracture is identified. Such changes and other types of conditions may be collectively referred to as events. In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events.”; [0066] “in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418. Accordingly, in addition to a fracture flow/fluid junction couple 407, a fracture flow/block couple 409, a block/joint couple 411, and a joint/force 413, the example configuration 400 includes a perforation/wellbore couple 403 between the wellbore model 402 and the perforation model 404, a fluid junction/perforation couple 405 between the perforation model 404 and the fluid junction model 402, and a filter cake/reservoir couple 417 between the filter cake model 416 and the reservoir model 418. The wellbore model 402 is also coupled with a pumping schedule couple 401 that can provide parameters to the wellbore model 402 related to fracture treatment. The parameters may include pumping schedule, fracturing fluid data such as flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or any other appropriate information.”). 
Johnson does not explicitly disclose wherein the modeling transitions from a current stage to a subsequent stage; and wherein responsive to transitioning from the current stage to the subsequent stage, dynamically changing at least one of the current stage wellbore model, the current stage perforation model, or the current stage fracture model to at least one of a subsequent stage wellbore model, a subsequent stage perforation model, or a subsequent stage fracture model.
Shetty teaches wherein the modeling transitions from a current stage to a subsequent stage (Shetty, Fig. 10 1008 transitioning to a next or second stage, [0108] “At 1008, a second stimulation treatment for the subterranean region can be designed and performed based on a first stimulation treatment that has been simulated according to the operations 1002-1006. In some implementations, the simulation results of the first stimulation treatment can provide a description of the width, length, location and orientation of the fractures, stimulate reservoir volume, production efficiency, or other attributes of the subterranean region.” It would be obvious to one of ordinary skill in the art to apply the wellbore, fracture, and perforations that are based on data for the stage under investigation.);
and wherein responsive to transitioning from the current stage to the subsequent stage, dynamically changing at least one of the current stage wellbore model, the current stage perforation model, or the current stage fracture model to at least one of a subsequent stage wellbore model, a subsequent stage perforation model, or a subsequent stage fracture model (Shetty [0108] “Based on the simulation results of the first stimulation treatment, a second stimulation treatment (e.g., a new injection treatment or an additional injection treatment for a new stage of a multistage injection treatment) can be designed or otherwise modified, for example, to obtain desired attributes of the subterranean region.” Switching from a first (i.e., current) to a second (i.e., subsequent) stages and applying the reservoir models to the subsequent data is considered obvious to one of ordinary skill in the art because Johnson teaches that the data may be modified or updated as needed.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) and Shetty (directed to analysis of formation and reservoir using various subsystem models) and arrived at the method as claimed and applying the models of the reservoir to new stage analysis so that the most accurate results. One of ordinary skill in the art would have been motivated to make such a combination because “numerical methods for modeling and simulating the subterranean region can be extremely complicated and computationally intensive” and having options provides flexibility as taught in Shetty ([0015, 0017]).

Claim 12. Modified Johnson teaches the method of claim 11. Johnson teaches a controllable injection treatment system based on the models (see [0025-0029]), but does not explicitly disclose that the fracture treatment fluid is changed based on the change from a current to a subsequent change. Shetty teaches, wherein fluid used for the fluid flow from the surface to the subsurface fracture changes from the current stage to the subsequent stage; and wherein responsive to identifying the change in the fluid used, dynamically changing from the current stage perforation model to the subsequent stage perforation model (Shetty, [0027] “The injection system 108 may apply injection treatments that include, for example, a multi-stage fracturing treatment, a single-stage fracture treatment, a mini-fracture test treatment, a follow-on fracture treatment, a re-fracture treatment, a final fracture treatment, other types of fracture treatments, or a combination of these.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) and Shetty (directed to analysis of formation and reservoir using various subsystem models) and arrived at the method as claimed and to apply the controllable treatment fluid based on the most relevant data and models reflecting the present state (or stage) of the reservoir and applying the models of the reservoir to a subsequent stage analysis so that the most accurate results are used for treatment control. One of ordinary skill in the art would have been motivated to make such a combination because “numerical methods for modeling and simulating the subterranean region can be extremely complicated and computationally intensive” and having options provides flexibility as taught in Shetty ([0015, 0017]).

Claim 13. The method of claim 11, wherein the modeling transitions from a current stage to a subsequent stage; wherein in the current stage, a current stage wellbore model, a current stage perforation model, and a current stage fracture model are used (Johnson, Fig. 4, [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment. As an example, fracture growth may be detected where the stress of the fracture is observed to change from a negative value to a positive value. As another example, a new block may be detected where a new fracture is identified. Such changes and other types of conditions may be collectively referred to as events. In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events.”; [0066] “in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418. Accordingly, in addition to a fracture flow/fluid junction couple 407, a fracture flow/block couple 409, a block/joint couple 411, and a joint/force 413, the example configuration 400 includes a perforation/wellbore couple 403 between the wellbore model 402 and the perforation model 404, a fluid junction/perforation couple 405 between the perforation model 404 and the fluid junction model 402, and a filter cake/reservoir couple 417 between the filter cake model 416 and the reservoir model 418. The wellbore model 402 is also coupled with a pumping schedule couple 401 that can provide parameters to the wellbore model 402 related to fracture treatment. The parameters may include pumping schedule, fracturing fluid data such as flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or any other appropriate information.”); and 
wherein responsive to transitioning from the current stage to the subsequent stage, dynamically changing variables used for at least one of the current stage wellbore model, the current stage perforation model, or the current stage fracture model (Shetty [0034] “injection treatment control subsystem 111 can modify, update, or generate a fracture treatment plan based on simulations performed by the computing subsystem 110 in real time during the injection system.”; [0108] “Based on the simulation results of the first stimulation treatment, a second stimulation treatment (e.g., a new injection treatment or an additional injection treatment for a new stage of a multistage injection treatment) can be designed or otherwise modified, for example, to obtain desired attributes of the subterranean region.” Switching from a first (i.e., current) to a second (i.e., subsequent) stages and updating in real time based on the simulations necessarily teaches changing variables and parameters relevant to the data relevant to the present stage and is considered obvious to one of ordinary skill in the art because Johnson teaches that the data may be modified or updated as needed.).

Claim 14. Johnson teaches A method for dynamically modeling fluid flow in a drilling and completions procedure from a surface to a subsurface fracture, the method comprising: 
modeling, using at least one computer, a first section of a subsurface using a first section component for a first stage of the drilling and completions procedure (Johnson, Fig. 1A illustrating well and subsurface; [0042] “FIG. 2 is a plot showing an example simulation system architecture 200. The example simulation system architecture 200 includes a driver 210, a solver 220, a global model 230, models 240 and couples 260. The example simulation system architecture 200 can be configured to simulate an injection treatment on a computing system. For example, one or more of the applications 156 on the computing subsystem 100 shown in FIG. 1B can be implemented based on the example simulation system architecture 200 shown in FIG. 2. In some cases, the example simulation system architecture 200 can be used to implement numerical simulations based on the example configurations shown in FIGS. 3 and 4, or the simulation system architecture 200 can be used in another manner.”); 
modeling, using the at least one computer, a second section of the subsurface using a second section component for the first stage of the drilling and completions procedure, wherein the first section component is independent of the second section component (Johnson, Fig. 4 402 Wellbore model; 408 Fracture model; [0064] “In some examples, the fracture flow model 306 and wellbore model 302 can be based on a one-dimensional representation of incompressible momentum and mass conservation equations with a width that varies in space and time and a source term that can represent leakoff to the formation, when coupled to other models.” The models are independent and may be coupled to create combinations of analysis.); 
determining, using the at least one computer, at least one aspect of fluid flow using the first section component and the second section component for the first stage of the drilling and completions procedure (Johnson, Fig. 2 illustrating that the models are solved for aspects of the reservoir fluids; [0042] “FIG. 2 is a plot showing an example simulation system architecture 200. The example simulation system architecture 200 includes a driver 210, a solver 220, a global model 230, models 240 and couples 260. The example simulation system architecture 200 can be configured to simulate an injection treatment on a computing system. For example, one or more of the applications 156 on the computing subsystem 100 shown in FIG. 1B can be implemented based on the example simulation system architecture 200 shown in FIG. 2. In some cases, the example simulation system architecture 200 can be used to implement numerical simulations based on the example configurations shown in FIGS. 3 and 4, or the simulation system architecture 200 can be used in another manner.”).
While Johnson teaches that the models and simulations are flexible and may be modified and updated as needed, Johnson does not explicitly disclose transitioning from the first stage of the drilling and completions procedure to a second stage of the drilling and completions procedure; responsive to transitioning from the first stage of the drilling and completions procedure to the second stage of the drilling and completions procedure, identifying, using the at least one computer, a change to at least one aspect of the modeling; responsive to identifying the change to the at least one aspect of the modeling, dynamically changing at least one aspect of the first section component or the second section component; and determining, using the at least one computer, the at least one aspect of fluid flow for the second stage of the drilling and completions procedure using the dynamically changed at least one aspect of the first section component or the second section component.
Shetty teaches transitioning from the first stage of the drilling and completions procedure to a second stage of the drilling and completions procedure (Shetty, [0027] “The injection system 108 may apply injection treatments that include, for example, a multi-stage fracturing treatment, a single-stage fracture treatment, a mini-fracture test treatment, a follow-on fracture treatment, a re-fracture treatment, a final fracture treatment, other types of fracture treatments, or a combination of these.”; [0108] “Based on the simulation results of the first stimulation treatment, a second stimulation treatment (e.g., a new injection treatment or an additional injection treatment for a new stage of a multistage injection treatment) can be designed or otherwise modified, for example, to obtain desired attributes of the subterranean region. This teaches many different stages.); 
responsive to transitioning from the first stage of the drilling and completions procedure to the second stage of the drilling and completions procedure, identifying, using the at least one computer, a change to at least one aspect of the modeling (Shetty [0062] “The example architecture 300 can perform a simulation of time-dependent, multi-phase flows under solid-fluid interaction. In some instances, computational geometry involved in flow simulations changes during the simulation, for example, in response to the solid-fluid interactions.” Thus recognizing a change in modeling. [0108] “Based on the simulation results of the first stimulation treatment, a second stimulation treatment (e.g., a new injection treatment or an additional injection treatment for a new stage of a multistage injection treatment) can be designed or otherwise modified, for example, to obtain desired attributes of the subterranean region.” Upon switching from a first (i.e., current) to a second (i.e., subsequent) stage and applying the reservoir models to the subsequent data is considered obvious to one of ordinary skill in the art because Johnson teaches that the data may be modified or updated as needed.); 
responsive to identifying the change to the at least one aspect of the modeling, dynamically changing at least one aspect of the first section component or the second section component (Shetty, [0102] “At 1002, a number of subsystem models can be accessed at a computer system. Each subsystem model can represent dynamic attributes of a distinct physical subsystem in a subterranean region. For example, each subsystem model can include a respective governing equation and variables to model the geomechanical and geophysical dynamics (e.g., including one or more of fluid mechanics, solid mechanics, and fluid-solid interactions) of the distinct physical subsystem. The dynamic attributes can include one or more of a spatially varying, a temporal varying, or other types of attributes of the physical subsystem.”); and 
determining, using the at least one computer, the at least one aspect of fluid flow for the second stage of the drilling and completions procedure using the dynamically changed at least one aspect of the first section component or the second section component (Shetty, [0033] “the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system, such as, for example, the wellbore 102, the perforations 120, the conduit 112 or components thereof, the dominant fractures 132, the natural fracture networks 130, the rock media in the subterranean region 104, or a combination of these and others.” Both Johnson and Shetty teach and suggest to one of ordinary skill in the art to use updated, modified, adjusted data for new results of the simulations relating to fluid flow in the reservoir).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) and Shetty (directed to analysis of formation and reservoir using various subsystem models) and arrived at the method as claimed and applying the models of the reservoir to new stage analysis so that the most accurate results are obtained. One of ordinary skill in the art would have been motivated to make such a combination because “numerical methods for modeling and simulating the subterranean region can be extremely complicated and computationally intensive” and having options provides flexibility as taught in Shetty ([0015, 0017]).

Claim 15. Modified Johnson teaches the method of claim 14, wherein dynamically changing the at least one aspect of the first section component or the second section component comprises replacing at least one of the first section component or the second section component with a replacement component (Johnson, [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment. As an example, fracture growth may be detected where the stress of the fracture is observed to change from a negative value to a positive value. As another example, a new block may be detected where a new fracture is identified. Such changes and other types of conditions may be collectively referred to as events. In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events.”).

Claim 16. Modified Johnson teaches the method of claim 14, wherein dynamically changing the at least one aspect of the first section component or the second section component comprises using different values for variables for at least one of the first section component or the second section component (Johnson, [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment. As an example, fracture growth may be detected where the stress of the fracture is observed to change from a negative value to a positive value. As another example, a new block may be detected where a new fracture is identified. Such changes and other types of conditions may be collectively referred to as events. In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events.” Creating new models or couples uses the changed parameters or variables.).

Claim 17. Modified Johnson teaches the method of claim 14, wherein the first section of the subsurface is associated with one or more wellbores (Johnson, Fig. 1A wellbore 101); wherein the first section component comprising a first wellbore component (Johnson, Fig. 4 402 Wellbore model); wherein the second section of the subsurface is associated with one or more perforations; wherein the second section component comprising a first perforation component (Fig. 4 404 perforation model); and 
further comprising modeling, using the at least one computer, a fracture section of the subsurface associated with one or more fractures using a first fracture component (Johnson, Fig. 4 408 Fracture model).

Claim 18. Modified Johnson teaches the method of claim 17, wherein the change comprises a change in fluid for the fluid flow (Johnson, [0037] “The treatment data 151 can include information on fracture treatment plans. For example the treatment data 151 can indicate a pumping schedule, parameters of a previous injection treatment, parameters of a future injection treatment, or parameters of a proposed injection treatment. Such parameters may include information on flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or other parameters. The treatment data 151 can include treatment parameters that have been optimized or selected based on numerical simulations of complex fracture propagation. [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment.” The monitored variables and parameters include fluid flow information.).

Claim 19. Modified Johnson teaches the method of claim 18, wherein dynamically changing the at least one aspect of the first section component or the second section component comprises dynamically selecting, based on the change in the fluid, a second perforation component to replace the first perforation component (Shetty, [0033] “In some implementations, the computing subsystem 110 can simulate fluid flow in the well system 100. For example, the computing subsystem 110 can include flow models for simulating fluid flow in or between various locations of fluid flow in the well system, such as, for example, the wellbore 102, the perforations 120, the conduit 112 or components thereof, the dominant fractures 132, the natural fracture networks 130, the rock media in the subterranean region 104, or a combination of these and others. The flow models can model the flow of incompressible fluids (e.g., liquids), compressible fluids (e.g., gases), or a combination multiple fluid phases. The flow models can model the flow of fluid in an intersection of flow paths. In some instances, the flow models can model flow in one, two, or three spatial dimensions. The flow models can include nonlinear systems of differential or partial differential equations. The computing subsystem 110 can generate nodes or a mesh for use in the flow models or simulations. The computing subsystem 110 can use the flow models to predict, describe, or otherwise analyze the dynamic behavior of fluid in the well system 100.”; [0062] “The example architecture 300 can perform a simulation of time-dependent, multi-phase flows under solid-fluid interaction. In some instances, computational geometry involved in flow simulations changes during the simulation, for example, in response to the solid-fluid interactions.” The changes during simulation are dynamic changes based on the fluid interactions.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) and Shetty (directed to analysis of formation and reservoir using various subsystem models) and arrived at the method as claimed and applying the models of the reservoir to new stage analysis so that the most accurate results are obtained. One of ordinary skill in the art would have been motivated to make such a combination because “numerical methods for modeling and simulating the subterranean region can be extremely complicated and computationally intensive” and having options provides flexibility as taught in Shetty ([0015, 0017]).

Claim 21. Modified Johnson teaches the method of claim 14, wherein the first section component is selected from a plurality of potential wellbore components (Johnson, [0050] “The models 240 can include any appropriate model related to the injection treatment. As an example, the models 240 for a fracture treatment can include block models 242, joint models 244, fracture flow models 246, fluid junction models 248, other models 250, or any combination of these. A model can represent the dynamics of a physical object, for example, through a collection of equations, variables and parameters. In some cases, a model can include a set of formulas for detecting events that represent discontinuous changes.”; [0066] “The wellbore model 402 is also coupled with a pumping schedule couple 401 that can provide parameters to the wellbore model 402 related to fracture treatment.”); wherein the second section component is selected from a plurality of potential perforation components (Johnson, [0066] “In the example shown in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418. Accordingly, in addition to a fracture flow/fluid junction couple 407, a fracture flow/block couple 409, a block/joint couple 411, and a joint/force 413, the example configuration 400 includes a perforation/wellbore couple 403 between the wellbore model 402 and the perforation model 404, a fluid junction/perforation couple 405 between the perforation model 404 and the fluid junction model 402, and a filter cake/reservoir couple 417 between the filter cake model 416 and the reservoir model 418.”; [0069] “The modular model-and-couple structure (such as 300, 400, and 500 in FIGS. 3-5) of an injection treatment system can provide a systematic and effective method to calculate, analyze, design, implement, test, or optimize the injection treatment system. For example, the injection treatment system can be designed in a modular fashion that allows for both customization and backward compatibility.”); wherein a third section component is selected from a plurality of potential fracture components for a fracture section of the subsurface (Johnson, [0066] “In the example shown in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418. Accordingly, in addition to a fracture flow/fluid junction couple 407, a fracture flow/block couple 409, a block/joint couple 411, and a joint/force 413, the example configuration 400 includes a perforation/wellbore couple 403 between the wellbore model 402 and the perforation model 404, a fluid junction/perforation couple 405 between the perforation model 404 and the fluid junction model 402, and a filter cake/reservoir couple 417 between the filter cake model 416 and the reservoir model 418.”; [0069] “The modular model-and-couple structure (such as 300, 400, and 500 in FIGS. 3-5) of an injection treatment system can provide a systematic and effective method to calculate, analyze, design, implement, test, or optimize the injection treatment system. For example, the injection treatment system can be designed in a modular fashion that allows for both customization and backward compatibility.”); and wherein, responsive to identifying the change, a replacement component for a respective section component is selected from a respective plurality of potential components (Johnson, [0060] “Event detection can include monitoring one or more of the variables or parameters of the models, identifying changes (e.g., discontinuous changes) of the monitored variables, or detecting new elements generated during the injection treatment….Such changes and other types of conditions may be collectively referred to as events. In some implementations, event detection can be implemented by a solver that is equipped with an event detection algorithm. In some implementations, some or all of the detected events can be sent to the driver 210 so that the driver 210 can create new models or couples (or both) based on the detected events.” These are replacement components.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US Patent Application Publication 2014/0222392 (submitted in IDS dated 11/3/2020) in view of Shetty et al., WO 2015/117118 and further in view of Gongbo Long et al., “Modeling of Perforation Erosion for Hydraulic Fracturing Applications,” SPE-174959-MS pp. 1-14 (2015).
Claim 20. Modified Johnson teaches the method of claim 19, wherein the first perforation component does not consider erosion effects (Johnson, [0037] “The treatment data 151 can include information on fracture treatment plans. For example the treatment data 151 can indicate a pumping schedule, parameters of a previous injection treatment, parameters of a future injection treatment, or parameters of a proposed injection treatment. Such parameters may include information on flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or other parameters. The treatment data 151 can include treatment parameters that have been optimized or selected based on numerical simulations of complex fracture propagation.”; [0066] “In the example shown in FIG. 4, in addition to a wellbore model 402, a fluid junction model 406, a fracture flow model 408, a block model 410 and a joint model 412, the example configuration 400 includes a perforation model 404, a filter cake model 416, and a reservoir model 418.”) 
Johnson does not explicitly disclose, wherein the change in the fluid comprises changing from water to a proppant with sand; and wherein the second perforation component considers erosion effects.
Long teaches wherein the change in the fluid comprises changing from water to a proppant with sand (Long, p. 1 Introduction “Hydraulic fracturing involves injecting proppant-laden slurries, for example, the mixture of sand and slickwater, under high pressure down a tubular wellbore and through perforations to initiate and propagate hydraulically-induced fractures (Veatch 1983; Xu and Wong 2013; Zhai et al. 2015).”); and
wherein the second perforation component considers erosion effects (Long, Fig. 2 illustrating erosion at edge of perforation; p. 11 Conclusions “Our model agrees with Crump s viewpoint about the two mechanisms working for the perforation erosion: at early time, the increase of Cd dominates the behavior, while at large time the slow enlargement of D dominates the erosion with a relative constant Cd.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Johnson (directed to simulation and analysis of a subsurface zone undergoing fracture treatment) Shetty (directed to analysis of formation and reservoir using various subsystem models) and Long (directed to modeling perforation erosion in hydraulic fracturing) and arrived at the method as claimed and applying the models of the reservoir to erosion at perforations during injection treatments so that the most accurate results are obtained. One of ordinary skill in the art would have been motivated to make such a combination because “[p]redicting perforation erosion and its consequence on the pressure drop and fluid distribution can be an essential part of successful design of hydraulic fracturing treatments” as taught by Long (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karale et al., US Patent Application Publication 2019/0145233 related to creating and updating a model over subsequent iterations of the diversion phase when the actual response is less than the estimated response. Subsequent diversion phases are performed over a remainder of the current stage, based on the updated model.
Le Calvez et al., US Patent Application Publication 2019/0242233 related to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148